MEMORANDUM **
California state prisoner Jeffrey David Young appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253(d), we review de novo the district court’s dismissal of a § 2254 petition as untimely, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we vacate and remand.
At the time that it ruled on Young’s § 2254 petition, the district court did not have the benefit of this court’s decision in Bunney v. Mitchell, 262 F.3d 973, 974 (9th Cir.2001) (per curiam) (providing that under Rule 24 of the California Rules of Court, the denial of a habeas petition, within the California Supreme Court’s original jurisdiction, is not final for 30 days). In light of this court’s decision in that case, Young’s petition is timely under the Anti-terrorism and Effective Death Penalty Act’s one year statute of limitations by 5 days.
Accordingly, we remand to the district court for further proceedings consistent with this opinion.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.